El Juez Asociado Sb. FeaNco Soto,
emitió la opinión- del tribunal.
Se apela de una resolución de la corte inferior por la que se desestima una petición de certiorari para revisar cierta ordenanza aprobada en 23 de agosto de 1923 por la Asamblea Municipal de Tauco, tendente a restringir la ce-lebración de meetings políticos en la “Plaza Jiménez” de la población, alegando .el peticionario la inconstitucionalidad de la ordenanza por cuanto la misma coarta la libertad de palabra y el derecho del pueblo a reunirse pacíficamente.
Al celebrarse este caso con vista del auto diligenciado (return) la demandada solicitó se desestimase la petición, apoyando su moción en otra, ordenanza aprobada por la misma asamblea en 26 de diciembre' de 1923 mediante la cual se anula y deja sin efecto la anterior ordenanza, cuya revisión constituía el objeto principal del recurso de cer-tiorari.
Como el fin único del peticionario se limitaba a obtener la nulidad de la ordenanza aprobada en 23 de agosto de 1923, la asamblea municipal al pasar la segunda ordenanza, dejando sin efecto la primera, ipso facto convirtió el issue contenido en la petición de certiorari en una cuestión aca-démica, quedando sin finalidad práctica, por lo que la corte inferior no cometió error al desestimar la petición, anu-lando implícitamente el auto que había sido expedido.
*275El apelante, sin embargo, sostiene, que la asamblea'mu-nicipal al anular expresamente la ordenanza anterior que es objeto del certiorari, no tenía tal facultad por ser función judicial, contraria en absoluto a la facultad de derogar, que es una facultad puramente legislativa.
La objeción del apelante parece que estriba en una cues-tión de palabras debiendo por tanto haber empleado la asam-blea la palabra “derogar” y no “anular”, al referirse a la primera ordenanza.
Aunque los términos “anular” y “derogar” (“annulment” and ‘.‘repeal”) se definen y distinguen, el primero como un acto judicial que ejercen las cortes, y el segundo como legislativo que ejercitan las legislaturas, 38 Cyc. 382, lo cierto es que la palabra “anular” no se le da en la juris-prudencia un sentido técnico y se lia permitido expresar la misma idea en términos equivalentes, como se hace en la ordenanza expresando además estas palabras: “y dejar sin efecto ni fuerza legal la ordenanza . . . .’’lo que implica una derQgación. Anular. — Abrogar, invalidar o abolir; hacer nulo. No es una palabra técnica y nada existe en oposición a la idea de que pueda expresarse con palabras equivalentes. Woodson v. Shinner, 23 Mo. 24. 1 Bouvier’s Law Dict. p. 201.
El apelante se queja además que la corte inferior al de-sestimar su petición erró, no imponiendo las costas a la apelada. Se funda en que la ley sobre costas tal como fué enmendada en noviembre 19 de. 1917, (1) p. 207, ley No. 38 sólo exime de honorarios de abogado a un demandado que no hubiere comparecido en el pleito o procedimiento, lo que no ocurre en este caso por haber comparecido expresamente la demandada. Sin embargo, la asamblea municipal al de-jar sin efecto su propia ordenanza, adelantándose a la ac-ción judicial, no hizo otra cosa sino allanarse a la petición del apelante y nos parece que la corte inferior hizo buen uso de su discreción al dictar su resolución sin especial con-denación de costas.
*276■ Por lo expuesto, la resolución inferior de 3 de enero de 1923 debe confirmarse.